In an action, inter alia, to recover damages for quantum meruit, breach of contract, unjust enrichment, and promissory estoppel, the defendant appeals from an order of the Supreme Court, Richmond County (Vitaliano, J.), dated August 11, 2005, which denied her motion pursuant to CPLR 3211 (a) (8) to dismiss the action for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
*676The plaintiff alleges that the defendant, a resident of the State of Georgia, contracted for the performance of services in the State of New York (see CPLR 302 [a] [1]; Courtroom Tel. Network v Focus Media, 264 AD2d 351 [1999]; Alan Lupton Assoc. v Northeast Plastics, 105 AD2d 3 [1984]). Therefore, the defendant’s motion to dismiss the action pursuant to CPLR 3211 (a) (8) for lack of personal jurisdiction was properly denied. Goldstein, J.P., Mastro, Rivera and Lunn, JJ., concur.